FIRST AMENDMENT TO AMENDED AND RESTATED FACTORING AND SECURITY AGREEMENT
 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED FACTORING AND SECURITY AGREEMENT
(this “Amendment”) is made as of July 14, 2011 by and between Zoo Publishing,
Inc., a New Jersey corporation (“Seller”) and Panta Distribution, LLC, a
Delaware limited liability (“Purchaser”).
 
Recitals:
 
Seller and Purchaser are parties to that certain Amended and Restated Factoring
and Security Agreement dated as of June 24, 2011 (as the same may be modified,
amended, supplemented or restated from time to time, the “Factoring Agreement”).
Capitalized terms used, but not specifically defined, herein shall have the
meaning provided for such terms in the Factoring Agreement.
 
Seller has requested that Purchaser provide it with additional extensions of
credit pursuant to the Factoring Agreement and amend certain terms and
conditions of the Factoring Agreement pursuant to the terms of this Amendment
and Purchaser has agreed to such additional extensions of credit and amendments,
subject to the terms of this Amendment.
 
NOW, THEREFORE, in consideration of Ten Dollars ($10.00) in hand paid, the
premises and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound the parties
hereto hereby covenant, warrant, represent and agree as follows:
 
1. Amendments to Factoring Agreement
  
(a)           As of the date hereof, Section 1.1 of the Factoring Agreement is
hereby amended by adding the following definitions in their entirety to read as
follows:
 
“Development Agreement” means that certain Development Agreement by and between
Seller and Smack Down Productions dated November 30, 2010 with respect to
“Minute To Win It” Xbox/Kinect.
 
“Development Agreement Amount” means $528,653.12.
 
“NBC Royalty Amount” means $321,346.88.
 
“Southpeak” means, collectively, Southpeak Interactive, LLC, a Virginia limited
liability company and Alter Ego Games, LLC, a Delaware limited liability
company.
 
“Southpeak Distribution Agreement” means, collectively, that certain (i)
Sub-Publishing and Distribution Agreement by and between Seller and Southpeak
dated July 13, 2011 and (ii) Sales and Distribution Agreement by and between
Seller and Alter Ego Games, LLC dated June 13, 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
“Southpeak Product” means Seller’s physical inventory products sold to Southpeak
pursuant to the Southpeak Distribution Agreement.
 
(b)           As of the date hereof, Section 17.1(a) of the Factoring Agreement
is hereby amended and restated in its entirely to read as follows:
 
(a)           Seller defaults in the payment of any Obligations (i) within three
(3) business days of its due date or (ii) provided that no Default or Event of
Default shall have occurred and be continuing to exist from the date of this
Agreement through September 7, 2011, within five (5) business days of its due
date;
 
(c)           As of the date hereof, Section 17.1 of the Factoring Agreement is
hereby amended to add subsection (p) in its entirely to read as follows:
 
; and (p) Purchaser’s failure to bring to market the “Minute to Win It” product
in time for the 2011 Christmas holiday retail shopping season.
 
(d)           As of the date hereof, Sections 20.1 and 20.2 of the Factoring
Agreement are hereby amended and restated in their entirely to read as follows:
 
20.1           Minimum Payment Amount.
 
The Purchaser shall receive from the proceeds of the Purchased Accounts the
following minimum amounts, net of Incurred Expenses, in good funds, no later
than the following dates:
 
Date of Payment
Amount of Payment
Amount of Payment
Cumulative
7/11/2011
$144,477.47
$144,477.47
7/22/2011
$500,000.00
$644,477.47
7/29/2011
$350,000.00
$994,477.47
8/15/2011
$300,000.00
$1,294,477.47
8/31/2011
$350,000.00
$1,644,477.47
9/7/2011
$507,520.00
$2,151,997.47
9/20/2011
$475,007.53
$2,627,005.00
9/30/2011
$240,000.00
$2,867,005.00
10/7/2011
$20,000.00
$2,887,005.00
10/14/2011
$20,000.00
$2,907,005.00
10/21/2011
$20,000.00
$2,927,005.00
10/28/2011
$20,000.00
$2,947,005.00
11/4/2011
$20,000.00
$2,967,005.00
11/7/2011
$194,000.00
$3,161,005.00
11/11/2011
$40,000.00
$3,201,005.00
11/18/2011
$40,000.00
$3,241,005.00
11/20/2011
$549,995.00
$3,791,000.00
11/27/2011
$40,000.00
$3,831,000.00
12/4/2011
$168,500.87
$3,999,500.00

 
 
2

--------------------------------------------------------------------------------

 

 
 
In the event the Purchaser has not received from proceeds from the Purchased
Assets the forgoing minimum cumulative amounts, net of Incurred Expenses, in
good funds by the dates set forth hereinabove (the “Deficiency Amount”), the
Seller agrees to pay such Deficiency Amounts to the Purchaser on or before the
required payment date.  Failure of the Purchaser to receive such amounts on such
dates, shall be an Event of Default
 
20.2           Termination.  This Agreement shall terminate upon the later of
(i) the collection by Purchaser of all the Purchased Accounts , (ii) the
collection by Purchaser of  $2,797,000 net of all Incurred Expenses, and (iii)
fulfillment of Zoo’s obligations under Section 36(d) below.  Until termination
of this Agreement, the Purchaser shall be entitled to collect and retain for its
own account all proceeds of all the Seller's Accounts from all account debtors
under the Purchased Accounts, regardless of whether they are for payment of the
Purchased Accounts, and from any other account debtors arising from the sale of
Physical Products after the date of this Agreement.  After the Purchaser has
collected $2,797,000, net of Incurred Expenses, all proceeds of the Seller's
Accounts from all account debtors under the Purchased Accounts received in
excess of $2,797,000, net of all Incurred Expenses, shall be divided as
follows: 90% paid to Seller and 10% retained by Purchaser for its own account.
In the event any payments are received from an Account debtor that does not
designate the invoice or account being paid, the proceeds will be turned over to
the Purchaser in kind and applied by the Purchaser to the oldest outstanding
invoice from such Account debtor. Seller shall not be permitted to terminate
this Agreement at anytime prior to the termination events described in the
initial sentence hereinabove.  Upon the termination of this Agreement as
described in the initial sentence hereinabove, the Purchaser shall release and
discharge any security interest in all Collateral and waive any and all claims
or interest it has or might have in and with respect to such Collateral.
 
(e)           As of the date hereof, the Factoring Agreement is hereby amended
by adding new Section 35 in its entirely to read as follows:
 
35.           Purchaser’s Lien Release in Southpeak Product.  Purchaser has
recently been advised that Seller shall enter into the Southpeak Distribution
Agreement. Seller has requested that Purchaser consent to the release of
Purchaser’s lien upon and security interest in the Southpeak Product.  Purchaser
has reviewed this request and hereby provides its consent to the release of
Seller’s lien upon and security interest in the Southpeak Product, so long as
(a) no Default or Event of Default shall have occurred and be continuing to
exist under the Factoring Agreement, any guaranty agreement or any other loan
document or other agreement between Seller and Purchaser, and (b) the terms of
the sale are no less favorable than (x)  the sum of  (i) payment in cash from
Southpeak to Purchaser on a per unit basis of fully loaded cost to Purchaser
plus $1 immediately upon shipment of the goods to Southpeak or its designee,
and  (ii) 30% of revenues generated from the sale of such units after deducting
out of pocket costs by Southpeak (e.g. shipping) or (y) the terms as set forth
in the Southpeak Distribution Agreement not affected by any amendments after the
date hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
(f)           As of the date hereof, the Factoring Agreement is hereby amended
by adding new Section 36 in its entirely to read as follows:
 
36.           Development Agreement and Financing
  
(a)           Purchaser shall agree to fund the Development Agreement Amount and
the NBC Royalty Amount, so long as:
 
(i)            no Default or Event of Default shall have occurred and be
continuing to exist under the Factoring Agreement, any guaranty agreement or any
other loan document; and
 
(ii)            there has been no material adverse change in the business,
assets, operations, prospects or financial or other condition of the Seller.
 
(b)           A portion of the Development Agreement Amount shall be used by
Purchaser to fund the obligations of the Seller under Section 6(c) and Section
11 herein as set forth in the disbursement letter that shall be delivered by the
Seller at the closing of this Amendment.  $206,000 of the Development Agreement
Amount shall be funded directly by Purchaser to Smack Down Productions at the
closing of this transaction, which amounts the Seller represents are due and
owing pursuant to the terms of the Development Agreement.  The balance of the
Development Agreement Amount, if any, shall be paid by the Purchaser to such
third parties as directed by the Seller who have obligations of the Seller to
them due and owing under the Development Agreement.  The NBC Royalty Amount
shall be funded directly to NBC to pay past due royalties due to NBC through
June 30, 2011 for the “Minute To Win It” license.
 
(c)           Seller agrees that within three (3) business days of shipping more
than 200,000 units in connection with the “Minute To Win It” Xbox/Kinect game,
Seller shall pay $50,000 to Purchaser.  Seller agrees that within three (3)
business days of shipping more than 225,000 units in connection with the “Minute
To Win It” product, Seller shall pay $50,000 to Purchaser.
 
   (d)           Seller covenants and agrees to work exclusively with Purchaser
to fund the final development stages and launch of the “Minute To Win It”
Xbox/Kinect game.
 
   (e)           For so long as Obligations remain outstanding, Seller shall
direct Southpeak to make all payments under the Southpeak Distribution
Agreement directly to Purchaser.  Provided that no Default or Event of Default
shall have occurred and be continuing to exist under the Factoring Agreement,
any guaranty agreement or any other loan document, Purchaser shall take
reasonable steps to promptly pay over such amounts to Seller one (1) business
day after the funds have cleared in Purchaser’s account.
 
(g)           As of the date hereof, the Factoring Agreement is hereby amended
by adding new Section 37 in its entirely to read as follows:
 
37.           GameStop.      eller shall not, and Seller shall not permit
Southpeak or any other distributor it may use, directly or indirectly, to
liquidate inventory (including, without limitation, any inventory or products
relating to “Minute To Win It” and/or individual finished units of video games
and all applicable manuals and packaging), or support the sale of yet to be
manufactured physical goods make any shipments of any kind, directly or
indirectly, to GameStop or any of its affiliates unless and until GameStop has
paid not less than $400,000 to Purchaser on a non-refundable, non-offsetable
basis on account of the approximately $767,000 of accounts receivable held by
Purchaser and/or Seller as of July 10, 2011 without the prior written consent of
Purchaser.
 
 
4

--------------------------------------------------------------------------------

 
 
3. Family Dollar Purchaser Order.  On or before August 15, 2011, Seller agrees
to cause Southpeak to (a) purchase from Purchaser a portion of the Family Dollar
Purchaser Order in an amount not less than $215,020 and (b) commit to fund
directly to Nintendo or Mastiff Games an amount not less than $292,500, for
software purchases on behalf of Seller or Seller’s publishing partner Mastiff
Games with respect to inventory to be shipped to Family Dollar Stores in
fulfillment of the Family Dollar Purchase Order.  Seller hereby directs
Purchaser to apply the $292,500 it has held in reserve for payment to Nintendo
or Mastiff Games to immediately pay such funds instead to Purchaser to reduce
the obligations of the Seller hereunder.
 
4. Delivery of Post-Closing Items.
 
(a)           Purchaser acknowledges that Seller has delivered a certificate of
good standing from the Secretary of State of the State of New Jersey of Zoo
Publishing, Inc.


(b)           Pursuant to the terms of the Post-Closing Letter Agreement,
Purchaser agreed to provide Seller with additional time to provide certain
items, which were conditions precedent to Purchaser’s agreement to enter into
the Factoring Agreement, to Seller.  As of the date of this Amendment, certain
of those open items remain outstanding.  Seller has requested that Purchaser
extend the time period for delivery of the item set forth below (the “Open
Item”).  As a one-time accommodation, Purchaser has agreed to this request on
the terms and conditions set forth herein.  The Open Item shall be delivered to
Seller within the time period set forth for each such Open Item set forth below,
unless a longer period of time is subsequently agreed to by Purchaser in
writing.  Seller’s failure to deliver the Open Items within the prescribed time
period shall constitute an Event of Default.
 
(i)           No later than ten (10) days after the date of this Amendment,
Seller shall deliver evidence that all taxes have been paid and a certificate of
good standing from the Secretary of State of the State of Delaware of Zoo
Entertainment, Inc. and Zoo Games, Inc.
 
(ii) No later than ten (10) days after the date of this Amendment, Seller shall
have delivered to Purchaser, duly executed copies of an Amended and Restated
Deposit Account Control Agreement by and among Seller, Purchaser and Fifth Third
Bank, satisfactory to Purchaser or, (ii) if an acceptable Amended and Restated
Deposit Account Control Agreement cannot be reached with Fifth Third Bank, no
later than fifty (50) days after the Closing Date, a Deposit  Account Control
Agreement, satisfactory to Purchaser, with another depository bank, along with
evidence satisfactory to Purchaser that the depository accounts at Fifth Third
Bank have been closed and that Seller has instructed all Account debtors of the
Purchased Accounts and all new Account Debtors that purchase Physical Product
after the Closing Date to make payments to such new deposit account.
 
 
5

--------------------------------------------------------------------------------

 
 
5. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Factoring Agreement shall remain in full force and
effect.
 
6. Conditions Precedent. This Amendment shall be effective when Purchaser shall
have received an executed original hereof and each of the following, each in
substance and form acceptable to Purchaser in its sole discretion:
 
(a)           Each Acknowledgment and Agreement of Guarantor set forth at the
end of this Amendment, duly executed by each Guarantor.
 
(b)           Notwithstanding any prior agreements to limit or cap Seller’s
obligation to reimburse Purchaser for certain out of pocket expenses incurred by
Purchaser, Seller shall pay (i) all amounts billed in connection with attorneys’
fees and any other third party professionals to Purchaser and/or its principals
since negotiations between the parties began and not previously reimbursed
(currently estimated at $40,000), (ii) all amounts billed by lawyers and any
other third party professionals to Purchaser with respect to this modification
of the prior agreements (currently estimated at $15,000 and any future
agreements or modifications into which the parties may at any point enter).
 
(c)           Seller shall have delivered a fully executed copy of the Southpeak
Distribution Agreement.
 
(d)           Seller shall provide evidence satisfactory to Purchaser that the
Southpeak Distribution Agreement and the transactions contemplated by this
Amendment do not conflict with or violate the terms of that certain Sales and
Distribution Agreement by and between Alter Ego Games, LLC dated June 8, 2011.
 
(e)           Seller shall provide evidence satisfactory to Purchaser that it
has closed, and good funds have been received by Seller, on a private investment
in public entity (“PIPE”) for not less than $1,850,000 of cash proceeds flowing
in to Seller.
 
(f)           Such other matters as Purchaser may require.
 
7. Representations and Warranties. Seller hereby represents and warrants to
Purchaser as follows:
 
(a)           Seller has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder, and this Amendment and all such other
agreements and instruments has been duly executed and delivered by Seller and
constitute the legal, valid and binding obligation of Seller, enforceable in
accordance with its terms.
 
(b)           The execution, delivery and performance by Seller of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to Seller, or the certificate
of incorporation or bylaws of Seller, or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which Seller is a party or by which it
or its properties may be bound or affected.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           All of the representations and warranties contained in the
Factoring Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.
 
(d)           Alter Ego Games, LLC, a Delaware limited liability company is a
wholly-owned subsidiary of Southpeak Interactive, LLC, a Virginia limited
liability company and each is good standing in the State of its organization.
 
(e)           There has been no notice of any breach or threat of breach from
NBC with respect to its agreements with Seller and after giving effect to the
payment of the NBC Royalty Amount, Seller shall be in compliance with all of its
obligations under its agreements with NBC.
 
8. References. All references in the Factoring Agreement to “this Agreement”
shall be deemed to refer to the Factoring Agreement as amended hereby; and any
and all references in the loan documents to the Factoring Agreement shall be
deemed to refer to the Factoring Agreement as amended hereby.
 
9. No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Factoring Agreement or a waiver of any
breach, default or event of default under any loan document or other document
held by Purchaser, whether or not known to Purchaser and whether or not existing
on the date of this Amendment.
 
10. Release. Seller and each guarantor signing the Acknowledgment and Agreement
of Guarantor set forth below, each hereby absolutely and unconditionally
releases and forever discharges Purchaser, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which Seller or guarantor has had, now
has or has made claim to have against any such person for or by reason of any
act, omission, matter, cause or thing whatsoever arising from the beginning of
time to and including the date of this Amendment, whether such claims, demands
and causes of action are matured or unmatured or known or unknown.
 
 
7

--------------------------------------------------------------------------------

 
 
11. Costs and Expenses. Seller hereby reaffirms its agreement under the
Factoring Agreement to pay or reimburse Purchaser on demand for all costs and
expenses incurred by Purchaser in connection with the loan documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, Seller specifically agrees to
pay all fees and disbursements of counsel to Purchaser for the services
performed by such counsel in connection with the preparation of this Amendment
and the documents and instruments incidental hereto.
 
12. Miscellaneous. This Amendment and each Acknowledgment and Agreement of
Guarantor may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.
 
PURCHASER:
PANTA DISTRIBUTION, LLC
       
By:
/s/David Billet
   
Name: David Billet
   
Title: Vice President
        _________________________




     
SELLER:
ZOO PUBLISHING, INC.
       
By:
/s/ David J. Fremed
   
Name: David J. Fremed
   
Title: CFO

 
 
 
9

--------------------------------------------------------------------------------

 

 


ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR
 
The undersigned, each a guarantor of the indebtedness of Zoo Publishing, Inc.
(the “Seller”) to Panta Distribution, LLC, a Delaware limited (the “Purchaser”),
pursuant to a certain Continuing Unconditional Guaranty, Individual Guaranty, or
Validity Guaranty, as applicable, each dated as of September 9, 2010 (each, the
“Guaranty”), hereby (i) acknowledges receipt of the foregoing Amendment;
(ii) consents to the terms (including without limitation the release set forth
in Paragraph 10 of the Amendment) and execution thereof; (iii) reaffirms all
obligations to Purchaser pursuant to the terms of the Guaranty; and
(iv) acknowledges that Purchaser may amend, restate, extend, renew or otherwise
modify the Agreement and any indebtedness or agreement of Seller, or enter into
any agreement or extend additional or other credit accommodations, without
notifying or obtaining the consent of the undersigned and without impairing the
liability of the undersigned under the Guaranty for all of Seller’s present and
future indebtedness to Purchaser.




ZOO GAMES, INC.
   
By:
/s/ David J. Fremed
 
Name: David J. Fremed
Title: CFO
       
ZOO ENTERTAINMENT, INC.
   
By:
/s/ David J. Fremed
 
Name: David J. Fremed
 
Title: CFO
       
By:
/s/David J. Fremed
 
Name: David J. Fremed
       
By:
/s/ Mark E. Seremet
 
Name: Mark E. Seremet

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10